DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
Claims 1-5, 7-20 (renumbered as 1-19, for issue) are allowed.
Independent claim 1 respectively recites the limitations of: 
In response to detecting the potential brain hemorrhage from the set of images, automatically: « determining, at the computing system, a specialist associated with a treatment of the potential brain hemorrhage; 
transmitting a notification and at least one image of the compressed set of images to a first recipient, wherein the first recipient is the specialist, at a client application executing on a user device associated with the specialist; and 
receiving a read receipt at the computing system upon the specialist opening the notification, wherein in an event that the read receipt is not received within a predetermined time threshold, the method further comprises transmitting the notification and the at least one image to a second specialist at a second user device associated with the second specialist;
receiving an input from the specialist at the client application, wherein the input triggers an assignment of a treatment of the patient to the specialist; and
determining a second point of care for the patient based on the input from the specialist;

Independent claim 12 respectively recites the limitations of:
processing the set of images with a set of deep learning models, wherein processing the set of images comprises segmenting a hyperdense region from the set of images, and wherein the set of deep learning models is trained with at least a first training process and a second training process wherein:
the first training process comprises training the set of deep learning models based on a first set of images labeled as positive with respect to the brain hemorrhage and a second set of images labeled as negative with respect to the brain hemorrhage; and
the second training process comprises training the set of deep learning models based on a set of outputs of the first training process, the set of outputs comprising a set of brain hemorrhages determined to be false positives;
compressing the set of images;
annotating at least a portion of the compressed set of images with set of colored overlays;
in response to detecting the potential brain hemorrhage from the set of images, automatically:
determining, at the computing system, a recipient associated with a treatment of the potential brain hemorrhage;
transmitting a notification and at least one image of the annotated images to the recipient at a client application executing on a user device associated with the recipient; and "receiving an input from the recipient at the client application, wherein the input triggers an assignment of a treatment of the patient to a care team associated with the recipient; 
selecting a next point of care for the patient based on the input.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667